Citation Nr: 1613337	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for depressive disorder.

2.  Entitlement to an increased rating for a lumbosacral spine disability.

3.  Entitlement to an increased initial rating for right lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to an annual clothing allowance is addressed in a separate Board decision).


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (BVA or Board) from October 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

A February 2015 rating decision granted service connection for right lower extremity radiculopathy and assigned an initial rating of 10 percent.  The February 2015 rating decision also denied increased ratings for depressive disorder and a lumbosacral spine disability.  In April 2015 the Veteran disagreed with the ratings assigned for the right lower extremity radiculopathy, depressive disorder, and low back disability.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the actions taken in this remand impact the claim of entitlement to TDIU, appellate consideration of that issue is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since February 19, 2015.

2.  Issue a statement of the case which addresses the issues of entitlement to an increased initial rating for right lower extremity radiculopathy, entitlement to an increased rating for depressive disorder, and entitlement to an increased rating for a lumbosacral spine disability.  Notify the Veteran of his appeal rights and that he must perfect and appeal is he wants Board review of the claim.

3.  Then, readjudicate the claim of entitlement to TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

